Citation Nr: 1210350	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for acne.

2.  Entitlement to service connection for a left knee disability, to include a left knee strain and as due to undiagnosed illness.

3.  Entitlement to service connection for a right knee disability, to include a right knee strain and as due to undiagnosed illness.  

4.  Entitlement to service connection for a left hand disability, including neuropathy, to include as due to undiagnosed illness and as secondary to service-connected disabilities.  

5.  Entitlement to service connection for right hand disability, including neuropathy, to include as due to undiagnosed illness and as secondary to service-connected disabilities. 

6.  Entitlement to service connection for sinusitis.  
7.  Entitlement to service connection for epididymitis.  

8.  Entitlement to service connection for multiple joint pain, including multiple joint arthritis, to include as due to undiagnosed illness.  

9.  Entitlement to service connection for anxiety and depression, to include as due secondary to service-connected disabilities.  

10.  Entitlement to service connection for a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1985 and from October 1989 to September 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded by the Board in January 2010.  It has been returned to the Board for appellate review.  With regard to the claim for entitlement to an initial compensable rating for acne, as well as the claims for service connection for epididymitis, sinusitis, anxiety and depression, and deviated septum, a review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  A January 2010 letter to the Veteran ensured compliance with VA's duties to notify and assist the Veteran.  The Veteran's VA outpatient treatment records were obtained.  The Veteran underwent VA examinations in February 2010.  The Veteran and her representative were provided with a Supplemental Statement of the Case (SSOC) in January 2011.  

The issues of entitlement to service connection for left knee, right knee, left hand, right hand and multiple joint pain disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have sinusitis.  

2.  The Veteran is not shown to have a deviated septum.  

3.  During the entire appeal period, the Veteran's service-connected acne has not been manifested by deep acne, scarring or disfigurement.  

4.  The Veteran experiences a loss of sensation in the right testicle that is related to the episodes of epididymitis in service.

5.  The Veteran's depression is related to his service connected disabilities, at least in part, including his service connected Meniere's disease.






CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  Residuals of a deviated septum were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a compensable evaluation for service-connected acne have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes DCs) 7800-7805, 7828 (2011).  

4.  Residuals of epididymitis were incurred in active military service.  §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

5.  Depression was caused or aggravated by service-connected disabilities and is therefore related to service. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With regard to the claims of service connection for sinusitis and deviated septum, the notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2005.  
Additionally, in January 2010, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to service connection for sinusitis and deviated septum, any questions as to the appropriate disability ratings and effective dates to be assigned are rendered moot.  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for acne.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA had no obligation to provide the Veteran with § 5103(a) notice with regard to the claim for entitlement to an initial compensable rating for acne. 

As to the duty to assist, the Veteran's service treatment records, as well as VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The evidence of record also contains reports of VA examinations dated in February 2006 and February 2010 with regard to the sinusitis and deviated septum issues, as well as VA examinations dated in February 2006, August 2007, and February 2010 with regard to the acne issue.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2006 sinusitis and deviated septum examination was inadequate because it was conducted without the benefit of the Veteran's claims folder and because the findings of the examination required clarification.  The August 2007 VA skin examination was inadequate because it was conducted during a period of inactivity.  The February 2010 ear, nose, and throat (ENT), and skin VA examination reports are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The February 2010 VA ENT examiner reviewed the Veteran's claims folder and clarified the findings of the February 2006 VA examination.  There is no indication that the February 2010 VA skin examination was conducted during a period of inactivity.  Additionally, the February 2010 VA ENT and skin examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the February 2010 VA ENT and skin examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.  

Sinusitis and Deviated Nasal Septum

Criteria & Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability contracted in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service treatment records identify possible sinusitis in June 1990, when a sinus X-ray revealed minimal mucosal thickening of the maxillary sinuses.  In addition, such records show that an episode of acute sinusitis occurred in February 1993, for which medical assistance was received.  In May 1993, the Veteran sought medical assistance for a complaint of constant nasal dripping following a nasal fracture.  Examination revealed a deviation of the nasal septum and an external nasal deformity; a septoplasty followed in June 1993.  A separate episode of sinusitis is shown in July 1994 and Medical and Physical Board evaluations in December 2004 and May 2005 disclosed the presence of nasal and sinus congestion.  

VA outpatient treatment records dated in February 2006 reflect that a CT of the paranasal sinuses reflected no significant paranasal sinus pathology.  

The Veteran underwent a VA examination in February 2006.  The Veteran's claims file was not reviewed.  She reported a long history of post nasal drainage and congestion, although she did not complain of recurrent sinusitis.  She indicated that she had an operation for a deviated nasal septum around 1989 or 1990, although she indicated that her breathing seemed to remain unchanged.  

Upon physical examination, there was significant drying of the nasal mucosa, although the Veteran did not appear to exhibit prominent nasal septal deviation.  There was some mild swelling of the middle and inferior turbinates, and collapse of the external nasal valve on both sides.  An approximate 30 percent nasal obstruction on each side was also demonstrated.  Computed axial tomography of the paranasal sinuses was read as normal; indicia of sinusitis or a deviated nasal septum were absent.  The pertinent diagnosis was chronic rhinitis; it was noted that there was no evidence of acute or chronic sinusitis, allergic rhinitis, or a deviated nasal septum.  

The Veteran underwent another VA examination in February 2010.  Following physical examination, the examiner diagnosed chronic rhinitis.  The examiner stated that there was no evidence of recurrent or chronic sinusitis, no evidence of allergic rhinitis, and no evidence of deviated nasal septum.  The examiner saw little, if any collapse of the external nasal valves.  The examiner opined that the Veteran only exhibits signs and symptoms of chronic rhinitis, and the examiner saw no evidence of chronic sinusitis or residuals of in-service septoplasty.  There was no evidence of significant deviated nasal septum.  The examiner opined that the Veteran's signs and symptoms noted at the February 2006 VA examination would be attributable to chronic inflammation of the nasal mucosa.  The examiner opined that the service treatment records do not provide adequate support for possible causation between treatment encounters in-service and the Veteran's current signs and symptoms of chronic rhinitis.  The examiner opined that it is less likely than not that the current signs and symptoms of chronic rhinitis could represent a maturation of the earlier in-service diagnosis of sinusitis and/or sinus-related symptomatology.  The examiner opined that it is less likely than not that the Veteran's chronic rhinitis could have had its origin in-service and less likely than not related to the nasal injury in or about May 1993.  Chronic rhinitis represents an inflammatory issue, whereas the nasal injury in or about May 1993 would have been an anatomic issue.  The examiner opined that the Veteran's current signs and symptoms of chronic rhinitis appeared to have occurred subsequent to separation from service.  

The Board notes that the Veteran does not have a current diagnosis of sinusitis or deviated septum.  For example, the February 2010 VA examiner stated that there was no evidence of recurrent or chronic sinusitis, and no evidence of deviated nasal septum.  The Board acknowledges that the Veteran may believe that she has sinusitis or deviated septum.  However, while the Veteran may be competent to report symptoms of sinusitis or deviated septum, she is not competent to render a medical diagnosis of sinusitis or deviated septum in accordance with 38 C.F.R. § 4.125(a).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

In this case, the weight of the competent, persuasive evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, the disabilities for which service connection is sought.  Therefore, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Moreover, the February 2010 VA examiner opined that it is less likely than not that the current signs and symptoms of chronic rhinitis could represent a maturation of the earlier in-service diagnosis of sinusitis and/or sinus-related symptomatology.  

Based on the lack of a current diagnosis of sinusitis or deviated septum, the Board finds that a preponderance of the evidence is against the claims for service connection for sinusitis or deviated septum.  As the preponderance of the evidence is against the claims of service connection for sinusitis and deviated septum, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Residuals of epididymitis

The Veteran's service treatment records indicate that treatment was provided at least twice for epididymitis in 1991 and 1992.  At the VA examination in February 2010, the examiner noted that the Veteran had decreased sensation in the right testicle.  The examiner noted that the decreased sensation began in 2002 and was not related to the Veteran's service connected diabetes.  The examiner, however, did provide an opinion that it was at least as likely as not that the decreased sensation in the right testicle was related to the in-service episodes of epididymitis.  There is no contrary medical opinion of record.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that entitlement to service connection is warranted for residuals of epididymitis.  §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Depression

The Veteran has been diagnosed with depression and provided a VA examination.  In a November 2010 addendum to the February 2010 examination, the examiner indicates that the Veteran's depressive disorder, not otherwise specified, is secondary primarily to the service-connected Meniere's disease.  The examiner gave a detailed rationale, and there is no contrary opinion on record.  While it is true that the examiner also indicated some non-service connected disabilities have contributed to the Veteran's mental health issues, the weight of the evidence indicates that his depression is due at least in part to his service connected disabilities.  The examiner specifically linked the Veteran's depression to his hearing problems and inability to drive because of Meniere's disease, which contributed to the Veteran's feelings of isolation and led to his depression.  Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability. Allen v. Brown , 7 Vet. App. 439 (1995).  

Therefore, based on the findings from the February 2010 VA examination, including the November 2010 addendum, and resolving all doubt in favor of the Veteran, the Board finds that entitlement to service connection is warranted for depression.  §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.310 (2011).

Acne

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A March 2006 RO decision granted service connection for acne and assigned a noncompensable disability rating effective September 22, 2005 under Diagnostic Code 7828.  The current noncompensable rating contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent; whereas a 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck; and a 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.119, DC 7828 (2011).  The Veteran's disability could also be rated as disfigurement of the head, face, or neck under DC 7800, or scars under DCs 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  Id.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

The criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008 unless the Veteran requests review under the revised criteria.  Here, the Veteran's initial claim (from which the initial rating action stems) for service connection was received in 2005 and review under the revised criteria was not requested.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.  In any event, as applied to this case, the difference between the old and new versions of DC 7800 does not cause a different result, and DC 7828 relating to acne was not amended.

The Veteran underwent a VA examination in February 2006.  She reported developing acne on her face two years earlier and denied treatment or seeing a dermatologist.  She stated that she used acne cleansing pads and washed her face two times a day.  She reported that acne was present every day and did not seem to be getting better.  She denied any drainage from any of the lesions.  She reported some scarring, and denied disfigurement, itching, and pustules.  

Upon physical examination, numerous raised red acne bumps were present on the inner part of both cheeks near the nose, which were not infected.  There were no pustules.  There was no scarring present.  There was no real disfigurement present.  There was no functional impairment.  The lesions were the size of approximately half to one centimeter diameter in size.  The examiner diagnosed active acne on the face, covering one percent of the total body.  

The Veteran underwent another VA examination in August 2007.  She reported problems with acne on her face for approximately four years.  She stated that she had some papules and erythema.  She reported that symptoms were constant but waxed and waned in severity.  She denied that symptoms were progressive.  She denied using treatment at time of examination.  She stated that the only treatment in the previous 12 months was Metronidazole, 0.75 percent topical cream, which she used for three months on a daily basis at the end of 2006.  She denied any side effects from the treatment.  She reported some local itching and some discomfort when the lesions got around her eyes.  She denied systemic symptoms.  She reported that the only impairment of function was that she had difficulty concentrating when she had lesions around her eyes.  

Upon physical examination, there were scattered papules and erythema on the face, most prominently in the nasolabial areas.  The margins of the eyelids of both eyes were erythematous.  The remainder of the lids were normal in appearance with no thickening or lesions.  There was no conjunctival injection or other abnormalities.  There were no deep lesions.  The percentage of the face and neck affected was 15 percent.  The percentage of the exposed areas affected was 5 percent.  The percentage of the entire body affected was less than one percent.  There was no scarring or disfigurement.  The examiner diagnosed acne rosacea with continuing symptoms and no recent treatment.  

The Veteran underwent a Gulf War examination in February 2010.  The claims file was unavailable for review.  The Veteran reported that she had recurring breaking down of the right lower cheek with some local itching.  She stated that she had recurring infection about her face for which she used topical antibiotics.  Following physical examination, the examiner diagnosed acne of the face and insect bite of the face.  

The Veteran underwent another skin examination in February 2010.  Initially, it was noted that the claims file was not available for review.  However, an addendum reflects that the evaluation was done after reviewing the claims file.  The Veteran reported that she had an insect bite which she thought was a spider on her right face about two years earlier.  She stated that she periodically applied antibiotic ointment to the area if she had some discomfort or recurring swelling of the lesion.  She reported recurring acne eruption about the bridge of the nose and about the sides of the face since 1986.  She stated that when she got recurrence of skin eruption she used Metronidazole ointment 0.75 percent, twice a day.  She reported that she had to use this for about a week and her symptoms would subside.  

Upon physical examination, there was erythema of both cheeks and the proximal part of the nasal septum, and there were scattered small pustular lesions in various degrees of degeneration in the area.  The pustules were small.  There was no local heat or tenderness.  The Veteran treated this with Metronidazole ointment 0.75 percent, twice a day, with local itching and some recurring discomfort.  There was cellulitis of the right lower face showing a lesion on the face just above the margin of the mandible in the right mid mandible area, which measured one centimeter in diameter.  The center showed an area of scaling.  There was no local heat, redness or tenderness.  There were lesions of erythema about the nose and the malar prominence of the face scattered with small pastules measuring one third of a centimeter in diameter.  The examiner diagnosed spider bite with resultant cellulitis of the right face of two years duration with recurring inflammation requiring topical antibiotic cream.  The examiner stated that there was no significant disability.  The examiner also diagnosed acne of the proximal part of the bridge of the nose and about the malar prominence of the face dating to 1986 to 1988.  The Veteran had recurring difficulty with this every one to two months and applied the Metronidazole ointment 0.75 percent twice a day and she used this for a week with recurrent symptoms of local itching and some burning.  The examiner stated that the course of the skin condition of the spider bite on the Veteran's face was recurrence of symptoms about once every month.  The Veteran had recurrence of the difficulty with the symptoms of acne every one to two months since it began in the mid-1980's.  The treatment was ointment for both lesions.  The percentage of the exposed area involved would be less than one percent.  The percentage of the entire body area affected would be essentially the same.  There was no scarring or disfigurement.  The acne was superficial.  There was no variation of the acne.  The Veteran had treatment on the acne for one week about 6 times over the previous year and on the spider bite area 6 times over the last year.  

The Veteran's predominant disability is not disfigurement or scarring, and as such it should not be under DCs 7800, 7801, 7802, 7803, 7804, or 7805.  The Veteran reported some scarring in February 2006.  However, the February 2006 VA examiner stated that there was no scarring present and no real disfigurement present.  Additionally, the August 2007 and February 2010 VA skin examiners noted that there was no scarring or disfigurement.  

Based upon a full review of the record, the Board finds that the preponderance of the evidence is against entitlement to a compensable rating for the Veteran's acne under DC 7828.  The applicable schedular rating criteria provide for a noncompensable rating for superficial acne (i.e. comedones, papules, pustules, superficial cysts) of any extent; a higher rating is not warranted unless there is evidence of deep acne (i.e. deep inflamed nodules and pus-filled cysts).  The evidence of record indicates that the Veteran has at no point had more than superficial acne.  For example, the February 2010 VA skin examiner noted that acne was superficial.  As such, because the evidence does not indicate that the Veteran has ever had deep inflamed nodules and/or pus-filled cysts characteristic of deep acne, but rather has had only superficial acne, she is not entitled to a compensable rating for her acne under DC 7828.  

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected skin disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation.

In sum, the Board has considered whether a higher rating might be warranted but finds that the preponderance of the evidence is against a compensable evaluation.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for a deviated septum is denied.  

Entitlement to service connection for residuals of epididymitis is granted.

Entitlement to service connection for depression is granted.

Entitlement to an initial compensable rating for acne is denied.  


REMAND

The Court of Appeals for Veterans' Claims (Court) Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The left knee, right knee, left hand, right hand, and arthritis issues were remanded by the Board in January 2010 to provide the Veteran with a VA examination to determine whether these disabilities are the result of undiagnosed illness incurred during multiple tours of duty in Southwest Asia, and whether the bilateral hand disability is secondary to service-connected Meniere's disease and/or diabetes mellitus.  It was noted that the claims folder needed to be furnished to the examiner.  The Veteran underwent a Gulf War evaluation in February 2010.  However, the examiner stated that the claims file was unavailable for review.  

The Veteran underwent a VA orthopedic examination in February 2010.  The VA examiner diagnosed bilateral knee patellofemoral syndrome with mild degenerative joint disease, as well as bilateral hand transient polyarthralgias of the metoacarpophalangeal joints.  The examiner could not resolve the issue of direct service connection without resorting to speculation.  This opinion is inadequate because there was no explanation provided for the statement that an etiology opinion could not be offered without speculation.  The examiner must indicate what information is missing that would allow for a non-speculative opinion, and steps must be taken to obtain that information.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Alternatively, the examiner should offer an opinion that does not require speculation.  The examiner also opined that neither of these conditions appeared to be related to any service-connected conditions including diabetes, sleep apnea, hyperthyroid, acne, hypertension, or Meniere's disease.  This opinion did not address whether the bilateral hand disability is aggravated by any service-connected disability

Additionally it is not clear whether the Veteran's complaints of multiple joint pain can be attributed to a known diagnosis, or are a manifestation of an undiagnosed illness.

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's Dallas VA medical center outpatient treatment records dated from October 2009 to the present.

2.  The Veteran is to be afforded a VA Persian Gulf, orthopedic examination in order to ascertain the nature and etiology of her claimed bilateral knee disability, and bilateral hand disability (to include as secondary to service-connected residuals of epididymitis, depression, Meniere's disease, obstructive sleep apnea, diabetes mellitus, hypertension, hypothyroidism, neuropathy of the bilateral lower extremities, residuals of a fractured finger on the right hand, acne, and/or gastroesophageal reflux disability, and also as due to undiagnosed illness), arthritis, and multiple joint pain (to include as due to undiagnosed illness), disabilities.  The examiner must review the claims file and note whether in fact the claims folder was provided and reviewed.  The examination should entail a review of the relevant medical evidence in the claims file, the taking of a complete medical history, as well as the conduct of a physical examination and any tests deemed necessary.  The examiner should address the following questions: 

(a) Does the Veteran currently have a disability of either knee or  either hand, to include neuropathy of either hand, undiagnosed arthralgia of any specific joint, or arthritis of any specific joint?  If so, each affected joint should be specified.  Is the disability attributably to a known diagnosis.

(b) Is it at least as likely as not (50 percent or greater degree of probability) that any disability determined to be present in (a) above, either clinically or by diagnostic testing, began during service or is causally linked to any incident of service, including exposure to contaminants or other toxic substances? 

(c) Is it at least as likely as not (50 percent or greater degree of probability) that any disability of either hand, to include neuropathy, is directly caused or aggravated by the Veteran's service-connected disabilities, alone or in combination? 

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

(d)  If the Veteran does NOT have a known diagnosis for the cause of his diffuse arthralgia of the knees, hands and other joints but still complains of joint pain, is it as likely as not that the Veteran has objective indications of a chronic disability resulting from an illness manifested by joint pain as established by history, physical examination, and laboratory tests, that has either: 

(i) existed for 6 months or more or 

(ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim. 

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and the reasons why including indicating what information would be needed in order to offer an opinion without resorting to speculation. 

3.  After completion of the foregoing, readjudicate the Veteran's claims for service connection for a bilateral knee disability, a bilateral hand disability, multiple joint pain,  and arthritis.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


